                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                              No. 5:20-CV-29-BO .

AMOS N. JONES,                                         )
                                                       )
                   Plaintiff,                          )
                                                       )
          v.                                           )                      ORDER
                                                       )
CAMPBELL UNIVERSITY, INC., et al.,                     )
                                                       )
                   Defendants.                         )


           This matter is before the court on Defendants' Motion for Attorneys' Fees and Costs. [DE-

169]. Plaintiff filed a memorandum in opposition to the motion, [DE-176], and the time for further

briefing has expired. For the reasons that follow, the motion is allowed and Plaintiff or his counsel

shall pay Defendants the sum of $7,014.65 as a sanction for failing to attend Plaintiffs properly

noticed deposition. This order is stayed pending the court's ruling on Plaintiffs motion to alter

judgment. 1 [DE-188].

     I.          Background

           The procedural history of this case is well-documented in prior orders, [DE-163, -186], and

is incorporated here by reference. Particularly relevant to the instant motion is the following case

history.

           On November 13, 2020, Defendants moved to dismiss Plaintiffs amended complaint with

prejudice pursuant to Fed. R. Civ. P. 37(d) and 4l(b) based on Plaintiffs failure to attend his

deposition noticed for November 10, 2020, his lack of diligence in prosecuting his claims, and his


1 Plaintiff in
            his response requests the district court certify "the disputed magistrate's order for immediate appeal under
§ 1292[.]" Pl.'s Mero. [DE-176] at 17. Plaintiff's motion to amend judgment [DE-188], pending before Judge Boyle,
seeks the same certification and, accordingly, it is not addressed here.




               Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 1 of 11
failure to meaningfully participate in the discovery process. [DE-134]. Part of the relief sought

in the motion was for an award of attorney's fees and costs associated with Plaintiffs failure to

attend his deposition and with bringing the motion to dismiss. Id           On November 16, 2020,

Plaintiff filed a notice regarding the motion to dismiss indicating that a fuller memorandum would

be filed in the coming days, [DE-136], but no such memorandum was filed. The motion was

referred to the undersigned on April 14, 2021. [DE-155]. On May 14, 2021, the undersigned

entered an Order and Memorandum and Recommendation that, in relevant part, recommended

allowing Defendants' motion to dismiss with prejudice and ordered Plaintiff to pay Defendants'

reasonable costs and attorney's fees associated with Plaintiffs failure to attend his November 10,

2020 deposition. [DE-163]. Defendants, in response to the court's order, filed the instant motion

for fees and costs seeking payment of $30,422.01, [DE-169], to which Plaintiff filed a response in

opposition, [DE-176]. Plaintiff also objected to the recommendation that the dismissal be with

prejudice and appealed the award of fees and costs to Judge Boyle. [DE-164]. The court sustained

in part the objection, dismissing Plaintiffs claims without prejudice, and affirmed the award of

fees and costs. [DE-186]. Plaintiff then filed a motion to amend the court's judgment, asking the

court to disaffirm the award of fees and costs, which is pending before Judge Boyle. [DE-188].

   II.       Analysis

         The court may sanction a party who fails to appear for his deposition after being served

with proper notice, Fed. R. Civ. P. 37(d)(l)(A)(i), and among the available sanctions is dismissal,

Fed. R. Civ. P. 37(b)(2)(A)(v), which the court imposed against Plaintiff. The rule further provides

that

         Instead of or in addition to these sanctions, the court must require the party failing
         to act, the attorney advising that party, or both to pay the reasonable expenses,
         including attorney's fees, caused by the failure, unless the failure was substantially
         justified or other circumstances make an award of expenses unjust.



                                                   2
           Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 2 of 11
Fed. R. Civ. P. 37(d)(3).

        Defendants sought not only dismissal of Plaintiffs action for his unjustified failure to

appear at his properly noticed deposition, but they also requested the court award reasonable

attorney's fees and expenses incurred due to Plaintiffs failure to appear for his deposition and in

bringing the motion to dismiss. These costs include, among other things, the expenses for the court

reporter, videographer, and Defendants' expert Dr. Tabrizi, who Plaintiff had notice would be in

attendance. Defs.' Mot. [DE-134] at 4; Defs.' Mem. [DE-135] at 5. Plaintiffs notice in response

to the motion did not address Defendants' request for attorney's fees and costs. Pl.'s Notice [DE-

136].

        The undersigned found an award of attorney's fees and costs associated with Plaintiffs

failure to attend his deposition was appropriate, reasoning as follows:

        Plaintiff has presented no grounds from which the court could find that his failure
        to appear at the November 10, 2020 deposition was substantially justified or that
        the circumstances would make an award of expenses unjust. Plaintiff simply
        prioritized other matters, failed to appear, and failed to provide notice that he would
        not appear, causing Defendants to unnecessarily expend substantial resources on a
        deposition that did not occur.

Jones v. Campbell Univ., Inc., No. 5:20-CV-29-BO, 2021WL3087652, at *3 (E.D.N.C. May 14,

2021), adopted in part, rejected in part 2021 WL 3053314 (E.D.N.C. July 20, 2021). The

undersigned declined to award attorney's fees and costs associated with bringing the motion. Id.

at *4. Defendants were ordered to file an affidavit setting out their attorney's fees and costs

associated with the deposition and a supportive memorandum of law, and Plaintiff was given an

opportunity to file a response. Id.

        Plaintiff appealed the award of fees and costs on the grounds that the deposition was

conjured and unreasonable, but Judge Boyle affirmed the award as "both contemplated by the




                                                   3
         Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 3 of 11
Federal Rules of Civil Procedure and adequately supported by this record." Jones, 2021 WL

3053314, at *4. The court explained that Plaintiff

       failed to demonstrate that the magistrate judge's order is contrary to law or is based
       on clearly erroneous factual findings. As discussed above, plaintiff does not contest
       that he received notice of the November 10, 2020, deposition or that he failed to
       seek protection from the Court from having to attend. Plaintiff has further provided
       no evidence which would demonstrate that defense counsel was aware of ·any
       conflict in plaintiffs schedule; indeed, defense counsel offered alternative dates to
       plaintiff should he have a conflict with November 10.

Id. Accordingly, the court has already determined that the award of attorney's fees and costs is

appropriate, and the court must now determine whether the $30,422.01 requested by Defendants

is reasonable.

        When calculating attorney's fees, the court must "determine a lodestar figure by

multiplying the number of reasonable hours expended times a reasonable rate." Brodziak v.

Runyon, 145 F .3d 194, 196 (4th Cir. 1998) (quotations and alteration omitted); see Robinson v.

Equifax Info. Servs., LLC, 560 F.3d 235, 243--44 (4th Cir. 2009); Grissom v. Mills Corp., 549 F.3d

313, 320-21 (4th Cir. 2008). The court does so by applying the Johnson/Barber factors. See

Hensley v. Eckerhart, 461 U.S. 424, 433-34 & n.9 (1983) (explaining lodestar calculations and

approving the twelve-factor test set forth in Johnson v. Ga. Highway Express, Inc., 488 F.2d 714,

717-19 (5th Cir. 1974), overruled on other grounds by Blanchard v. Bergeron, 489 U.S. 87

(1989)); Barber v. Kimbrell's, Inc., 577 F .2d 216, 226 n.28 (4th Cir. 1978) (adopting Johnson's

twelve-factor test).

        The Johnson/Barber factors include:

       (1) the time and labor expended; (2) the novelty and difficulty of the questions
       raised; (3) the skill required to properly perform the legal services rendered; (4) the
       attorney's opportunity costs in pressing the instant litigation; (5) the customary fee
       for like work; (6) the attorney's expectations at the outset of the litigation; (7) the
       time limitations imposed by the client or circumstances; (8) the amount in
       controversy and the results obtained; (9) the experience, reputation and ability of



                                                 4
          Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 4 of 11
        the attorney; (10) the undesirability of the case within the legal community in which
        the suit arose; (11) the nature and length of the professional relationship between
        attorney and client; and (12) attorney's fees awards in similar cases.

Grissom, 549 F.3d at 321 (citation omitted). Although the Johnson/Barber factors often are

subsumed in the district court's determination of the lodestar figure, the court also may consider

those factors in evaluating whether the lodestar figure is reasonable. Hensley, 461 U.S. at 434 n.9.

However, a court need not list each Johnson/Barber factor or comment on those factors that do

not apply. See, e.g., Bergstrom v. Dalkon Shield Claimants Trust (In re A.H Robins Co.), 86 F.3d

364, 376 (4th Cir. 1996) ("the district court considered those factors of the litany that are applicable

to the present fee determination, and the district court is under no obligation to go through the

inquiry of those factors that do not fit").

       Defendants seek payment of $30,422.01, consisting of $23,432.85 in attorney's fees and

$6,989.16 in costs associated with Plaintiff's November 10, 2020 deposition that he failed to

attend. Defs.' Mot. [DE-169] at 2. In support of the motion, Defendants provided declarations

from defense counsel regarding their rates and time expended, a declaration from the defense's

expert regarding his rate and time expended, and declarations of two attorneys not associated with

this case regarding the reasonableness of defense counsel's market rates and time expended. Defs.'

Mem., Exs. 1-6 [DE-170-1 through-6].

        Plaintiff's response largely focuses on arguments related to the court's decision to award

fees and costs rather than the reasonableness of the amount Defendants requested. Pl.' s Mem.

[DE-176] at 1-17. Plaintiff had an opportunity to raise these arguments in response to Defendants'

motion to dismiss in which they requested that attorney's fees and costs be awarded against

Plaintiff, but Plaintiff failed to do so. See PI. 's Notice [DE-136]. Plaintiff did raise many of these




                                                   5
          Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 5 of 11
arguments in his appeal of the award, and the arguments were rejected. See Jones, 2021 WL

3053314, at *4. Notwithstanding, the court will recount why Plaintiffs arguments lack merit.

       First, Plaintiff argues that he provided written notice to Defendants by letter of September

14, 2020 that he was not available for deposition and that the parties had agreed on August 17,

2020 to defer discovery pending ruling by the court on certain motions. Pl.' s Mem. [DE-17 6] at

2-9. The September 14 letter from Jones's counsel to defense counsel stated that Jones was "not

available to visit Raleigh to be deposed over several days starting October 5," exhibited orders

indicating Jones must be in trial in Washington, D.C. on October 7-8, and affirmed that they would

schedule depositions once the court ruled on Plaintiffs motion to stay discovery. Pl.'s Mem., Ex.

A [DE-176-1] at 3--4. The September 14 letter does not demonstrate that Plaintiff was unavailable

for deposition on November 10, and it was not until October 22, 2020, after the time Plaintiff

indicated he was unavailable due to a conflict, that Defendants noticed Plaintiffs deposition for

November 10, 2020.

       In a letter accompanying the deposition notice, defense counsel indicated they were "open

to agreeing to the alternate dates of November 11 or November 12 if those dates work better for

Mr. Jones" and requested that "[i]f Mr. Jones is still too ill to attend a deposition on November 10,

and subsequent IME the week of November 16, 2020, please let us know as soon as possible, but

no later than October 30, 2020." [DE-134-1] at 3. Even assuming Defendants had previously

agreed to defer discovery until after the court's ruling on certain motions, it was apparent from

Defendants' notice of deposition and letter that their position had changed. Importantly, as the

district court observed in rejecting this argument, "although plaintiff filed a motion to stay

discovery on August 19, 2020, [DE 103], no stay of discovery was ordered by the Court.

Accordingly, all discovery deadlines remained applicable at the time defendants noticed




                                      6
         Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 6 of 11
plaintiffl']s deposition on November 10, 2020," and "[t]he Federal Rules do not allow a party to

decide unilaterally that they will not attend a properly noticed deposition." Jones, 2021 WL

3053314, at *3. Plaintiff neither lodged an objection with Defendants nor sought protection from

the court in response to the deposition notice. Accordingly, the court again finds Plaintiffs failure

to appear at the properly noticed deposition was not substantially justified.

       Next, Plaintiff argues that it would be unjust to reward Defendants with monetary

payments, essentially expounding on arguments made to the court on appeal of the award of fees

and costs. Pl.'s Mem. [DE-176] at 9-14. Plaintiff points again to the September 14 letter and

August 17 agreement to defer discovery, as well as his medical problems and an order for Plaintiff

to appear at a mediation in Washington, D.C. on November 10, 2020. Id. The September 14 letter

and August 17 agreement to defer discovery do not support a finding that a monetary sanction

would be unjust for the same reasons they do not justify Plaintiffs failure to attend the deposition

discussed above. Plaintiffs medical problems, as the court previously recognized, did not prevent

him from participating in other matters which he prioritized over this case. See Jones, 2021 WL

3087652, at *2 ("[R]ather than participate in discovery, Plaintiff has sought multiple stays and

voluntary dismissals without prejudice, largely bringing this case to a standstill, while pursuing

litigation in other courts." (citing Pl. 's Notice [DE-136] at 1-2 (citing Plaintiffs schedule in a trio

of other federal cases and his appearance at a mediation in another case as reasons he did not

appear at his deposition); Apr. 14, 2021 Order [DE-155] (denying motion to stay for medical

reasons where Plaintiff is represented by multiple counsel and recently filed a new action in the

U.S. District Court for the District of Columbia))). If Plaintiff had a pre-existing court appearance

on November 10, he could have notified Defendants of his need to reschedule or, if necessary,

sought relief from the court, but Plaintiff did neither. Accordingly, it was Plaintiffs ·unjustified




                                     7
         Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 7 of 11
inactivity that caused Defendants to "unnecessarily expend substantial resources on a deposition

that did not occur," id. at *3, and he has failed to demonstrate that an award of fees and costs would

be unjust.

         Finally, Plaintiff argues that Defendants' motion fails under the text of Rule 37 and the

equities. Pl.'s Mem. [DE-176] at 14-17. Plaintiff first argues that because there was no order

compelling Plaintiff to attend a deposition, he violated no order and cannot be sanctioned under

Rule 37. Id. at 14. This is an indefensible reading of the Rule. 2 While Rule 37(b) governs failures

to comply with a court order, subsection (d) expressly allows the court to order sanctions if a party

failed to appear for that person's properly noticed deposition. Fed. R. Civ. P. 37(d)(l). Plaintiff

also argues that he cannot be sanctioned under Rule 37(d) because the notice was not reasonable

for the reasons Plaintiff previously asserted. Plaintiffs objections to the reasonableness of the

notice lack merit for the reasons stated above. The notice was both reasonable and procedurally

proper, and the equities do not favor Plaintiff.

         Turning to the reasonableness of the attorney's fees and costs requested, other than making

the conclusory assertion that an award of more than $30,000 would be unjust, Plaintiff makes no

specific argument as to the reasonableness of the hourly rate, number of hours expended, or costs.

Nonetheless, the court must be satisfied that any award is reasonable.

         Defense counsel assert they expended 52.3 hours of attorney time related to Plaintiffs

deposition-Thomas Farr, 42.8 hours at $477.00 per hour; Regina Calabro, 1.7 hours at $391.50

per hour; and Alyssa Riggins, 7.8 hours at$301.50perhour-for a total of$23,432.85 in attorney's

fees.   Deel. [DE-170-1 to 170-3]. Defendants provided declarations from two experienced



2As noted previously by the court, Plaintiff has exhibited a pattern in this case of violating the Federal and Local Civil
Rules, as well as filing a "specious notice of voluntary dismissal" and a notice of forthcoming stipulated dismissal
with prejudice that Defendants disavowed. See Jones, 2021 WL 3087652, at *3, n.1.


                                                            8
           Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 8 of 11
attorneys with employment and labor law practices in this district who opined that defense

counsel's rates charged in this matter are reasonable and customary for the legal market in Raleigh,

North Carolina. Deel. [DE-170-5 to 170-6]. Plaintiff presented no argument or evidence that

would demonstrate these rates are unreasonable, and the court has found similar rates reasonable

in the past. See Lorenzo v. Prime Commc'ns, L.P., No. 5:12-CV-69-H-KS, 2018 WL 10689708,
                               I
at *6 (E.D.N.C. Sept. 28, 2018) (finding rates ranging from $250 to $425 per hour were reasonable

hourly rates in employment litigation case). Mr. Farr, during the time at issue, was a shareholder

at Ogletree Deakins and had been practicing employment law for nearly forty years. Deel. [DE-

170-1]   ~   3. Ms. Calabro was also a shareholder at Ogletree Deakins with approximately twenty-

five years of employment law experience. Deel. [DE-170-2]     ~   3. Ms. Riggins was an associate at

Ogletree Deakins with four years of employment law experience. Deel. [DE-170-3] ~ 3. The court

finds the rates charged were reasonable and in line with the market rate in Raleigh, North Carolina

for employment law litigation in federal court.

         Turning to the number of hours expended, the court in its discretion declines to award

attorney's fees for the full 52.3 hours expended. Plaintiff has already suffered the harsh sanction

of dismissal for, among other reasons, failing to appear at his deposition. The court finds under

the circumstances and having considered the Johnson/Barber factors that an award of $5,888.70

in attorney's fees based on 10.5 hours of time for Mr. Farr (consisting of deposition preparation

on November 9 and attendance at the deposition on November 10), 0.4 hours for Ms. Calabro

(consisting of deposition preparation on November 9), and 2.4 hours for Ms. Riggins (consisting

of deposition preparation on November 9 and attendance at the deposition on November 10) is

reasonable.




                                                  9
         Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 9 of 11
              Defendants also seek $6,989.16 in costs, consisting of $485.00 for the deposition

    videographer, $1, 131.46 for the deposition transcript, $322. 70 for deposition exhibit copies, and

    $5,050.00 for the defense expert's fee. Deel., Ex. B [DE-170-1] at 8-11. The court declines to

    award certain charges related to the stenographic transcript for expedited processing, per diem,

    processing, and exhibit reproduction and scanning, consistent with its treatment of fee requests

    under 28 U.S.C. § 1920 and Local Civil Rule 54.1. See Benjamin v. Sparks, No. 4:14-CV-186-D,

    2020 WL 1943474, at *2 (E.D.N.C. Apr. 22, 2020) (excluding, in the context of a Bill of Costs,

    transcript fee charges for exhibits, delivery, shipping and handling, litigation support packages,

    room rentals, and condensed transcript services). However, Plaintiff had notice that the deposition

    would be recorded by both video and stenographic means and did not object; therefore, he is

    reasonably charged with the cost of both. See SAS Inst., Inc. v. World Programming Ltd., No.

    5:10-CV-25-FL, 2016 WL 4995071, at *2 (E.D.N.C. Sept. 19, 2016) ("Where a party notices a

    deposition to be recorded by both electronic and stenographic means, and the other party raises no

    objections at that time, the court will award the costs of both recordings."). The court declines to

    award the cost of the expert's fee. While having the expert present at deposition may have been

    helpful at the deposition and when the expert conducted the IME, the court finds it was not

    necessary for the conduct of the deposition. Finally, the copy costs of deposition exhibits are

    reasonable. Accordingly, the court finds costs of $1,125.95 to be reasonable.

       III.      Conclusion

              In sum, for the reasons stated above, Defendants' motion is allowed, and Plaintiff or his

    counsel shall pay Defendants the sum of $7,014.65 as a sanction for failing to attend Plaintiff's

    properly noticed deposition. This order is stayed pending the court's ruling on Plaintiff's motion



(
!
I
I
I
                                                     10
              Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 10 of 11
to alter judgment. [DE-188].

       So ordered, the 16th day of August 2021.




                                           United States Magistrate Judge




                                             11
          Case 5:20-cv-00029-BO Document 195 Filed 08/16/21 Page 11 of 11
